DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of “Species IV, Figure[s] 6A-6D,” in the reply filed on 01 June 2022 is acknowledged.  The traversal is on the ground(s) that “a search for Species IV is likely to overlap with a search for at least Species I-V, and thus, would not be a burden for the Examiner.  At a very minimum, Applicant respectfully submits that a search for Species IV is likely to overlap with a search for Species V.  As such, searching for Species I-V would not require a different field of search, and would not necessitate search queries tailored to different structures.”
This argument, however, is not found to be persuasive because each of the various disclosed species details a mutually exclusive characteristic of a magnetic recording head as evidenced by the representation of each various species with a different figure or set of figures.  A search for one of these mutually exclusive characteristics is not coextensive with a search for the other mutually exclusive characteristics and therefore searching for all mutually exclusive characteristics could not be done without serious burden.
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 2, 3, 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 14 December 2021.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In lines 2-3 of claim 9, “a media facing surface” should be changed to
--the media facing surface-- in order to refer back to that already set forth in line 10 of independent claim 8.
b.	In line 2 of claim 19, “a media facing surface” should be changed to --the media facing surface-- in order to refer back to that already set forth in lines 9-10 of independent claim 16.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 2 of claim 18, “the same second width” is indefinite because it lacks clear and/or positive antecedent basis.
b.	In lines 2-4 of claim 19, “wherein the first surface of the spacer layer extends from the media facing surface to a location recessed from the media facing surface” is indefinite because it is misdescriptive of the disclosure to the elected invention, which teaches/shows that first surface 608B of spacer layer 608 extends 636 to a location recessed from media facing surface MFS, but does not extend from media facing surface MFS.  See FIG. 6C, for instance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (US 2015/0092292).
With respect to claims 1 and 7, Furukawa et al. (US 2015/0092292) teach a magnetic recording head (210, see FIG. 2A, for instance) comprising a main pole (220); a seed layer (302, see FIG. 3, for instance) disposed on the main pole (as shown in FIG. 4A relative to FIG. 3, for instance); a spin torque layer (304, for instance) disposed on the seed layer (as shown in FIG. 3, for instance), the spin torque layer having a first cross-track width (i.e., all layers inherently have a width); and a spacer layer (306, for instance) disposed on the spin torque layer (as shown in FIG. 3, for instance), the spacer layer having a first surface recessed (by D1) from a media facing surface (ABS, as shown in FIG. 4A relative to FIG. 3, for instance) [as per claim 1]; wherein the magnetic recording head is a component of a data storage device (100, see FIG. 1, for instance) [as per claim 7].
With respect to claims 8, 11, 13 and 15, Furukawa et al. (US 2015/0092292) teach a magnetic recording head (210, see FIG. 2A, for instance) comprising a main pole (220); a seed layer (302, see FIG. 3, for instance) disposed on the main pole (as shown in FIG. 4A relative to FIG. 3, for instance); a spin torque layer (304, for instance) disposed on the seed layer (as shown in FIG. 3, for instance), the spin torque layer having a first width in a stripe height direction (as shown in FIG. 3, for instance); a spacer layer (306, for instance) disposed on the spin torque layer (as shown in FIG. 3, for instance), the spacer layer having a first surface and a second surface (as shown in FIG. 3, for instance); and a trailing shield (240) disposed on the first surface of the spacer layer (as shown in FIG. 4A relative to FIG. 3, for instance, i.e., via layers 308 and 310), wherein the second surface of the spacer layer is disposed on the spin torque layer (as shown in FIG. 3, for instance), wherein an end of the second surface is recessed from a media facing surface (ABS, as shown in FIG. 4A relative to FIG. 3, for instance) [as per claim 8]; wherein the first surface has a height that is equal to a height of the spin torque layer in the stripe height direction (as shown in FIG. 3, for instance) [as per claim 11]; wherein a second surface of the spin torque layer disposed opposite the media facing surface is conformal or aligned with a surface of the spacer layer (as shown in FIG. 3, for instance) [as per claim 13]; and wherein the magnetic recording head is a component of a data storage device (100, see FIG. 1, for instance) [as per claim 15].
Claims 1, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiimoto et al. (US 2011/0216435).
With respect to claims 1 and 7, Shiimoto et al. (US 2011/0216435) teach a magnetic recording head (see FIG. 10, for instance) comprising a main pole (120); a seed layer (114) disposed on the main pole (as shown in FIG. 10, for instance); a spin torque layer (111, for instance) disposed on the seed layer (as shown in FIG. 10, for instance), the spin torque layer having a first cross-track width (as shown in FIG. 4, for instance); and a spacer layer (112, for instance) disposed on the spin torque layer (as shown in FIG. 10, for instance), the spacer layer having a first surface recessed from a media facing surface (i.e., a surface on 120, as shown in FIG. 10, for instance) [as per claim 1]; wherein the magnetic recording head is a component of a data storage device (as shown in FIG. 10, for instance) [as per claim 7].
With respect to claims 8 and 11-15, Shiimoto et al. (US 2011/0216435) teach a magnetic recording head (see FIG. 10, for instance) comprising a main pole (120); a seed layer (114) disposed on the main pole (as shown in FIG. 10, for instance); a spin torque layer (111, for instance) disposed on the seed layer (as shown in FIG. 10, for instance), the spin torque layer having a first width in a stripe height direction (as shown in FIG. 10, for instance); a spacer layer (112, for instance) disposed on the spin torque layer (as shown in FIG. 10, for instance), the spacer layer having a first surface and a second surface (as shown in FIG. 10, for instance); and a trailing shield (130) disposed on the first surface of the spacer layer (as shown in FIG. 10, for instance, i.e., via layer 113), wherein the second surface of the spacer layer is disposed on the spin torque layer (as shown in FIG. 10, for instance), wherein an end of the second surface is recessed from a media facing surface (i.e., a surface on 120, as shown in FIG. 10, for instance) [as per claim 8]; wherein the first surface has a height that is equal to a height of the spin torque layer in the stripe height direction (as shown in FIG. 10, for instance) [as per claim 11]; wherein a surface of the spin torque layer disposed opposite the media facing surface is aligned with at least a portion of a second surface of the trailing shield (as shown in FIG. 10, for instance) [as per claim 12]; wherein a second surface of the spin torque layer disposed opposite the media facing surface is conformal or aligned with a surface of the spacer layer (as shown in FIG. 10, for instance) [as per claim 13]; wherein a surface of the seed layer that is opposite the media facing surface is at least partially aligned with a surface of the trailing shield that is opposite the media facing surface (as shown in FIG. 10, for instance) [as per claim 14]; and wherein the magnetic recording head is a component of a data storage device (as shown in FIG. 10, for instance) [as per claim 15].

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 2014/0211340).
Sugiura et al. (US 2014/0211340) teach a magnetic recording head (see FIG. 16, for instance) comprising a main pole (120); a seed layer (114) disposed on the main pole (as shown in FIG. 16, for instance); a spin torque layer (111, for instance) disposed on the seed layer (as shown in FIG. 16, for instance, i.e., via layers 112 and 113); and a spacer layer (115) disposed on the spin torque layer (as shown in FIG. 16, for instance), the spacer layer having a trapezoidal shape (as shown in FIG. 16, for instance), wherein a first surface of the spacer layer disposed adjacent to and in contact with the spin torque layer has a first cross-track width less than a second cross-track width of a second surface of the spacer layer disposed opposite the first surface of the spacer layer (as shown in FIG. 16, for instance), wherein a surface of the spin torque layer opposite a media facing surface is aligned with a surface of the seed layer that is opposite the media facing surface (as shown in FIG. 16, for instance), wherein the surface of the spin torque layer opposite the media facing surface is aligned with a surface of the spacer layer that is opposite the media facing surface (as shown in FIG. 16, for instance) [as per claim 16]; wherein the spin torque layer has the same second width in a stripe height direction as the second surface of the spacer layer (as shown in FIG. 16, for instance) [as per claim 18]; wherein the spin torque layer is disposed at the media facing surface (as shown in FIG. 16, for instance), and wherein the first surface of the spacer layer extends from the media facing surface to a location recessed from the media facing surface (as shown in FIG. 16, for instance) [as per claim 19]; and wherein the magnetic recording head is a component of a data storage device (as shown in FIG. 1, for instance) [as per claim 20].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2011/0205655) in view of Zhang et al. (US 2012/0126905).
With respect to claims 1, 4 and 7, Shimizu et al. (US 2011/0205655) teach a magnetic recording head (see FIG. 24C, for instance) comprising a main pole (61); a spin torque layer (30) having a first cross-track width (as shown in FIG. 24C, for instance); and a spacer layer (22) disposed on the spin torque layer (as shown in FIG. 24C, for instance), the spacer layer having a first surface recessed from a media facing surface (as shown in FIG. 24C, for instance) [as per claim 1]; wherein a first surface of the spin torque layer is disposed at the media facing surface (as shown in FIG. 24C, for instance) [as per claim 4]; and wherein the magnetic recording head is a component of a data storage device (150, see FIG. 32, for instance) [as per claim 7].
With respect to claims 8, 13 and 15, Shimizu et al. (US 2011/0205655) teach a magnetic recording head (see FIG. 24C, for instance) comprising a main pole (61); a spin torque layer (30) having a first width in a stripe height direction (as shown in FIG. 24C, for instance); a spacer layer (22) disposed on the spin torque layer, the spacer layer having a first surface and a second surface (as shown in FIG. 24C, for instance); and a trailing shield (62) disposed on the first surface of the spacer layer (as shown in FIG. 24C, for instance, i.e., via layer 10a), wherein the second surface of the spacer layer is disposed on the spin torque layer (as shown in FIG. 24C, for instance), wherein an end of the second surface is recessed from a media facing surface (as shown in FIG. 24C, for instance) [as per claim 8]; wherein a second surface of the spin torque layer disposed opposite the media facing surface is conformal or aligned with a surface of the spacer layer (as shown in FIG. 24C, for instance) [as per claim 13]; and wherein the magnetic recording head is a component of a data storage device (150, see FIG. 32, for instance) [as per claim 15].
Shimizu et al. (US 2011/0205655), however, remain silent as to the magnetic recording head further comprising “a seed layer disposed on the main pole” with the spin torque layer “disposed on the seed layer.”
Zhang et al. (US 2012/0126905) teach that it is notoriously old and well known in the art to have a magnetic recording head (see FIG. 2A, for instance) further comprise a seed layer (21) disposed on a main pole (20) with a spin torque layer (22) disposed on the seed layer in the same field of endeavor for the purpose of enabling improved fabrication thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the magnetic recording head of Shimizu et al. (US 2011/0205655) further comprise a seed layer disposed on the main pole with the spin torque layer disposed on the seed layer as taught/suggested by Zhang et al. (US 2012/0126905).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the magnetic recording head of Shimizu et al. (US 2011/0205655) further comprise a seed layer disposed on the main pole with the spin torque layer disposed on the seed layer as taught/suggested by Zhang et al. (US 2012/0126905) since such enables improved fabrication thereof.

Allowable Subject Matter
Claims 9, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688